Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments/amendment filed on 03/18/2022 have been fully considered and persuasive. 

Allowable Subject Matter

3.	Claims 1-2, 4-10, 14, 16-18, and 20-23 are allowed
4.	The following is an examiner’s statements of reasons for allowance:
5. 	 The following references disclose the general subject matter recited in independent claims 1, 9 and 17.
6.	Clams 3,11-13,15 and 19 are cancelled claims. Clams 21-23 are new claims. 

Rueckriemen (US Pub. No. US 2021/0273819 A1) provide a method for creating a vehicle certificate using vehicle data saved in a tamper-proof manner in a blockchain and to a system for carrying out the method.

O’Herlihy et al. (US Pub. No. US 2020/0293959 A1) provide anomaly monitoring, and more specifically to a distributed logbook for automated flow validation and recording, with anomalies monitoring in a process.

Swearingen (Pub. No.: US 2020/0126321 A1) provide a blockchain of driver log information may be a more reliable source of information that is the subject to government regulation and scrutiny, such as during logbook audits at weigh stations. Moreover, the blockchain of driver log information provides a decentralized source for the driver log information with increased availability when compared to databases, which can be single points of failure.

Nyfeler (Pub. No.: US 2019/0365063 A1) provide Blockchain technology permits a manipulation-proof, cheap and trustworthy management of a digital logbook.

Ali et al. (Pub. No.: US 2021/0217317 A1) provide method creates a digital and immutable record or logbook of the unmanned aerial vehicle by storing the maintenance record in the blockchain data structure.

Reasons for Allowance 
7.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… the , the generated parts logbook transferred to the second user device comprising a record comprising a data record of the part and/or parts of the vehicle or equipment; adding a second block comprising life cycle information of the part to the copy of the blockchain database; and upon verifying the received life 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,9 and 17. For this reason, the specific claim limitations recited in independent claim 60 taken as whole are found to be novel and allowable.

8.	 The dependent claims 2,4-8, 10, 14,16,18 and 20-23 which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
March 23, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434